August 22, 2011 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention: Mr. Patrick Gilmore, Accounting Branch Chief Re:DecisionPoint Systems, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed Mach 16, 2011 Form 10-Q for the Quarterly Period Ended March 31, 2011 Filed May 23, 2011 Form 8-K filed May 24, 2011 File No. 333-144279 Ladies and Gentlemen: This is to confirm that DecisionPoint Systems International, Inc. (formerly known as DecisionPoint Systems, Inc.) intends to submit a response to the comment letter of the reviewing Staff of the Commission dated August 10, 2011, relating to the above-referenced filing by September 8, 2011.The Company is requesting the extension of time to submit the response because of the preparation and filing of the response letter by August 24, 2011, is impracticable without undue hardship and expense to the company.Please contact David Manno of Sichenzia Ross Friedman Ference LLP at 212-981-6772 if you have any questions regarding this matter. Very Truly Yours, /s/Donald W. Rowley Chief Financial Officer t: 949.465.0065 f: 949.859-3647 19655 Descartes Foothill Ranch, CA 92610-2609 www.decisionpt.com
